Name: Commission Regulation (EEC) No 1020/93 of 29 April 1993 amendng Regulations (EEC) No 1299/92, (EEC) No 1300/92, (EEC) No 1302/92, (EEC) No 1305/92, (EEC) No 1307/92, (EEC) No 1342/92, (EEC) No 1347/92, and (EEC) No 229/93 opening standing invitations to tender for the export of cereals held by the intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 93 Official Journal of the European Communities No L 105/21 COMMISSION REGULATION (EEC) No 1020/93 of 29 April 1993 amendng Regulations (EEC) No 1299/92, (EEC) No 1300/92, (EEC) No 1302/92, (EEC) No 1305/92, (EEC) No 1307/92, (EEC) No 1342/92, (EEC) No 1347/92, and (EEC) No 229/93 opening standing invitations to tender for the export of cereals held by the intervention agencies (EEC) No 1307/92, (EEC) No 1342/92, (EEC) No 1347/92 and (EEC) No 229/93 is replaced by the following : 'Article 3 1 . The export licences shall be valid from their date of issue within the meaning of Article 9 of Regulation (EEC) No 1836/82 until 30 June 1993 . 2. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export licences pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 C).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 966/93 (4), Whereas the last partial invitation to tender under Commission Regulations (EEC) No 1299/92 (*), (EEC) No 1300/92 0, (EEC) No 1302/92 Q, (EEC) No 1305/92 (8), (EEC) No 1307/92 (9), (EEC) No 1342/ 92 (10), (EEC) No 1347/92 (11), and (EEC) No 229/93 (12) should be postponed ; whereas the closing date for the validity of export licences should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulations (EEC) No 1299/92, (EEC) No 1300/92, (EEC) No 1302/92, (EEC) No 1305/92, Article 2 Article 4 (3) of Regulations (EEC) No 1299/92, (EEC) No 1300/92, (EEC) No 1302/92, (EEC) No 1305/92, (EEC) No 1307/92, (EEC) No 1342/92, (EEC) No 1347/92 and (EEC) No 229/93 is replaced by the following : '3 . The last partial invitation to tender shall expire on 26 May 1993 at 1 p m. (Brussels time).' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1993 . For the Commission Rene STEICHEN Member of the Commission ') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 180, 1 . 7. 1992, p. 1 . 3) OJ No L 202, 9 . 7. 1982, p. 23. j OJ No L 98, 24. 4. 1993, p. 25. 0 OJ No L 139, 22. 5. 1992, p. 18 . ^ OJ No L 139, 22. 5. 1992, p. 21 . Ã ³ OJ No L 139, 22. 5 . 1992, p. 27. 8) OJ No L 139, 22. 5. 1992, p. 36. ') OJ No L 139, 22. 5. 1992, p. 42. ,0) OJ No L 145, 27. 5 . 1992, p. 19 . ") OJ No L 145, 27. 5. 1992, p. 34. 12) OJ No L 27, 4. 2. 1993, p. 17.